Tilghman C. J.
The law has vested the commissioners with the power of approving or disapproving of the account, and we cannot take it away from them. The act is defective in not pointing out some mode of decision, in case of a difference of opinion between the master and the commissioners. I take it for granted, that upon this defect being made known, the legislature will remedy it by anew act. But as in this instance the commissioners have disapproved of the account, we cannot order a mandamus.
Per Curiam.
Rule discharged.